FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                         OCTOBER 28, 2021
                                                                     STATE OF NORTH DAKOTA



                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 193

State of North Dakota,                                 Plaintiff and Appellee
     v.
Randy Scott Jensen,                                 Defendant and Appellant



                               No. 20210098

Appeal from the District Court of Barnes County, Southeast Judicial District,
the Honorable Jay A. Schmitz, Judge.

AFFIRMED.

Per Curiam.

Tonya Duffy, State’s Attorney, Valley City, ND, for plaintiff and appellee;
submitted on brief.

Scott O. Diamond, Fargo, ND, for defendant and appellant; submitted on brief.
                               State v. Jensen
                                No. 20210098

Per Curiam.

[¶1] Randy Scott Jensen appeals from a criminal judgment entered upon a
conditional guilty plea to charges of unlawful possession of a controlled
substance, unlawful possession of drug paraphernalia, and driving under
suspension. Jensen argues the court erred in denying his motion to suppress
because he did not give officers consent to search his vehicle. We conclude there
was sufficient competent evidence capable of supporting the court’s finding
that Jensen consented to the search of his vehicle. We summarily affirm under
N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1